IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-16-00248-CR

WAYMON LEON WEBSTER,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee


                               From the 85th District Court
                                   Brazos County, Texas
                             Trial Court No. 15-02647-CRM-85


                                              ORDER

         Appellant’s Motion to Extend Time to filed appellant’s brief was filed on

December 6, 2016.1 An appellant’s brief is due 30 days after the clerk’s record or the court

reporter is filed, whichever is later. TEX. R. APP. P. 38.6(a). The Clerk’s record in this

appeal was filed on December 1, 2016. The reporter’s record has not yet been filed. Thus,

appellant’s brief is not due.



1
 Although not relevant due to our disposition of this motion, appellant also has two other pending appeals
in an identical procedural posture; but no motion was filed in either of them. Appellant’s counsel does not
explain in this motion why it would apply in only one of the three appeals.
        Accordingly, appellant’s motion to extend time is dismissed as moot without

prejudice to filing an extension as needed in the future.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed December 14, 2016




Webster v. State                                                             Page 2